Order entered April 2, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01415-CR

                           TAMARA LAVON CHRISTIAN, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 5
                                      Collin County, Texas
                              Trial Court Cause No. 005-80320-2013

                                           ORDER
         The Court GRANTS appellant’s March 28, 2014 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   LANA MYERS
                                                           JUSTICE